PHILLIPS, Judge.
The only question raised by this lawsuit is defendant’s right to prevent plaintiff lot owners from using the Snug Harbor Subdivision recreational facilities because of their refusal to pay the increased annual assessments of $35 as required by defendant’s amended bylaws. Since a panel of this Court has already adjudged that defendant’s amended bylaws in regard to assessments are unenforceable, it necessarily follows that defendant had no legal right under them to either collect the $35 or prevent plaintiffs from using the facilities, and that the injunction against defendant was properly entered. Defendant’s contention that the court erred in refusing to accept its proof that plaintiffs approved the bylaws amendment and paid the increased amount for three or four years is not only without merit, it is irrelevant. In the previous case, which obviously controls this one, the assessments levied by defendant were adjudged to be uncollectable, not because of their amount or the invalidity of the amendment that increased them, but because the use that the money was to be put to was too vaguely and indefinitely described in the restrictive covenants, bylaws, amended bylaws, and association charter. Since these indefinite provisions, which have not been changed, *783are too vague to support an express contract, as this Court held, they can hardly be enforceable under any other theory, legal or equitable. Thus, whether the plaintiffs approved the increase or voluntarily paid it for a time is beside the point — which is that, in the setting that now exists, they cannot be made to pay it. For us to enforce the arrangement under any theory, we would have to first render it more definite than the parties saw fit to do, and that is not our function.
Affirmed.
Chief Judge Vaughn and Judge Hill concur.